Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 17 and 20
b.	Pending: 1-20

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 5/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: NEUROMORPHIC PACKAGE DEVICES WITH SYSTOLIC ARRAY OF NEUROMORPHIC CHIPS AND NEUROMORPHIC COMPUTING SYSTEMS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "a host" in line:10.  However, the term “a host” is already claimed in line: 2 previously. There is insufficient antecedent basis for this limitation in the claim.
Claims 18-19 depend on claim 17 and carry the same deficit. They are rejected for same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 17 and 20 are directed to an abstract idea. Specifically, representative claim 1 recites:
“A neuromorphic package device comprising: 
a systolic array package including a plurality of neuromorphic chips arranged in a systolic array along a first direction and a second direction; and 
a controller configured to communicate with a host external to the neuromorphic package device and configured to control the plurality of neuromorphic chips, 
wherein each of the plurality of neuromorphic chips is configured to sequentially transfer weights of a plurality layers of a neural network system in the first direction to store the weights, 
wherein a first neuromorphic chip of the plurality of neuromorphic chips is configured to perform a calculation based on stored weights therein and an input data received in the second direction, and is configured to provide a result of the calculation to at least one of a second neuromorphic chip and a third neuromorphic chip, the second neuromorphic chip being adjacent to the first neuromorphic chip in the first direction and the third neuromorphic chip being adjacent to the first neuromorphic chip in the second direction, and 
wherein the at least one neuromorphic chip of the second neuromorphic chip and the third neuromorphic chip is configured to perform a calculation based on a provided result of the calculation and stored weights therein”.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.

Step 2A, Prong One— The Judicial Exception

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 2A, Prong One, first find out whether the claim recites a judicial exception to the statutory categories of patent-eligible subject matter, including one of the following groupings of abstract ideas:
(1) mathematical concepts, e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) mental processes, e.g., concepts performed in the human mind, including observations, evaluations, judgments, and opinions; and (3) certain methods of organizing human activity. See Guidance, 84 Fed. Reg. at 52.
The Supreme Court has established that a mathematical concept without more does not constitute patent-eligible subject matter. See Flook, 437 U.S. at 587-96 (“Here it is absolutely clear that respondent’s application contains no claim of patentable invention. . .. Respondent’s application simply provides a new and presumably better method for calculating alarm limit values.”); Mackay Radio & Tel. Co. v. Radio Corp. of Am., 306 U.S. 86, 94 (1939) (“[A] scientific truth, or the mathematical expression of it, is not patentable invention... .”).
Claim 1 recites neuromorphic chips configured to perform a calculation by a first neuromorphic chip and by a second neuromorphic chip. Each of these limitations sets forth an abstract idea in the form of a mathematical concept. 
Claim 1 thus recites mathematical concepts, which are abstract ideas, which are judicial exceptions.

Step 2A, Prong Two — Integration into a Practical Application
Having determined that claim 1 recites the abstract ideas of mathematical concepts, next determine whether the claim recites “additional elements that integrate the judicial exception into a practical application.” Guidance, 84 Fed. Reg. at 53-54. Integration into a practical application requires considering whether additional elements, individually or in combination, “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Id. at 53. The additional elements are the limitations in addition to the limitations that contain a judicial exception. Id. at 54-55; October 2019 Update 12. The October 2019 Update further explains that “[a]n important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology.” October 2019 Update 12. Limitations that are not indicative of “integration into a practical application” include adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)); and generally linking the use of the judicial exception to a particular technological environment or field of use (see id. § 2106.05(h)). See Guidance, 84 Fed. Reg. at 54-55 (“Prong Two”).
In addition to abstract ideas, claim 1 recites the following elements: “a systolic array package”, “a controller” and “host”. These elements do not integrate the judicial exception into a practical application, but rather contribute to mere data gathering, which “cannot make an otherwise nonstatutory claim statutory.” CyberSource Corp. v. Retail Decisions, Inc.,654 F.3d 1366, 1375 (Fed. Cir. 2011). The focus of claim 1 is not on an improvement in computers (processors) or other technology, but on using conventional technology to perform a calculation by a first neuromorphic chip and by a second neuromorphic chip - which amounts to a judicial exception. Mere physicality or tangibility of the additional elements is not a relevant consideration in Step 2B. MPEP $2106.05(I)(A) (citing 4fice, 873 US, at 224). 
Additional elements in claim 1 do not integrate the abstract ideas into a practical application.

Step 2B— Inventive Concept 
The final step in § 101 analysis, having determined that claim 1 is directed to an abstract idea, is evaluating whether additional elements in claim 1, individually and in combination, amount to significantly more than the judicial exception. Guidance, 84 Fed. Reg. at 56. 11
The “additional elements” include “a systolic array package”, “a controller” and “host”. These elements are recited at a high level of generality and they are well-understood, routine, and conventional in the art — see claim rejection with Hoskins et al.(US 20200279169) .
As such, the additional elements, considered individually and in combination with the other claim elements, do not make the claim as a whole significantly more than the abstract idea itself. Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.
In view of above analysis under the steps of the PTO’s Revised Guidance as updated in October 2019, examiner conclude that claim 1 is directed to patent ineligible subject matter.
Dependent claims 2-7 and 15-16 uses conventional technology to perform calculation - which amounts to a judicial exception. Mere physicality or tangibility of the additional elements is not a relevant consideration in Step 2B. MPEP $2106.05(I)(A) (citing 4fice, 873 US, at 224).
Independent claims 17 and 20 recite very similar concept. 
For independent claim 17, it adds elements like: CPU, GPU, ASIC and FPGA. These elements are recited at a high level of generality and they are well-understood, routine, and conventional in the art — see claim rejection with Hoskins et al.(US 20200279169).
Dependent claim 18 elaborates same mathematical concept without adding any practical application.
Dependent claim 19 adds elements like interposer and substrate in a very generalized way which is common in technology. Please see prior art rejection.
For independent claim 20, it adds elements like: Peripheral Component Interconnect Express (PCIe) interface protocol, Cache Coherent Interconnect for accelerators (CCIX) interface protocol and Gen-Z interface protocol. Again these elements are recited at a high level of generality and they are well-understood, routine, and conventional in the art — see claim rejection over Hoskins et al.(US 20200279169) in view of Norman et al. (US 20200326889).


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoskins et al.(US 20200279169).

Regarding independent claim 1, Hoskins discloses a neuromorphic package device (Figs. 1-10) comprising: 
a systolic array package including a plurality of neuromorphic chips arranged in a systolic array along a first direction and a second direction (Fig. 10 and [0038] shows neuromorphic arrays 200 arranged in two direction); and 
a controller (Fig. 9 and [0055] describes quasi-systolic processor 201, primary processor 202, and identity processor 214. Any of these can act as a controller) configured to communicate with a host (204; Fig. 10) external to the neuromorphic package device and configured to control the plurality of neuromorphic chips (FIG. 10 and [0050] describes quasi-systolic arrays 200 are in communication with forward data member 206 to receive forward datum 208 and in communication with backward data member 248 to communicate backward datum 211), 
wherein each of the plurality of neuromorphic chips is configured to sequentially transfer weights of a plurality layers of a neural network system in the first direction to store the weights ([0080] describes that in crossbar architectures, there are two approaches for updating the weights. The first, which fits well with weights computed in software, is to sequentially update each weight separately), 
wherein a first neuromorphic chip of the plurality of neuromorphic chips is configured to perform a calculation based on stored weights therein and an input data received in the second direction, and is configured to provide a result of the calculation to at least one of a second neuromorphic chip and a third neuromorphic chip, the second neuromorphic chip being adjacent to the first neuromorphic chip in the first direction and the third neuromorphic chip being adjacent to the first neuromorphic chip in the second direction (Fig. 3 and [0084] describes an arbitrary network layer is trained on batch i with an a×b weight matrix w.sup.i. The layer receives j activations x.sup.i,j of dimension b and backpropagated errors δ.sup.i,j of dimension a per batch. That means based on weight and another input, each layer performs a calculation and passes on to next layer), and 
wherein the at least one neuromorphic chip of the second neuromorphic chip and the third neuromorphic chip is configured to perform a calculation based on a provided result of the calculation and stored weights therein (Fig. 3 and [0084]-[0089]).

Regarding claim 15, Hoskins discloses all the elements of claim 1 as above and further the plurality of neuromorphic chips are arranged in two dimensions along the first direction and the second direction (Fig. 10 and [0038] shows neuromorphic arrays 200 arranged in two direction).

Regarding claim 16, Hoskins discloses all the elements of claim 1 as above and further the plurality of neuromorphic chips are arranged in two dimensions along the first direction and the second direction (Fig. 10 and [0038] shows neuromorphic arrays 200 arranged in two direction) in each of a plurality of physical layers and the plurality of physical layers are stacked in a third direction perpendicular to the first direction and the second direction ([0106] describes Quasi-systolic arrays can be arranged in two dimensions and can be implemented spatially in three dimensions. Recursively stacking quasi-systolic processors 201 on top of the first, into a third dimension).

Regarding independent claim 17, Hoskins discloses a neuromorphic computing system (Figs. 1-10) comprising 
a host including at least one of a central processing unit (CPU), a graphics processing unit (GPU), an application specific integrated circuit (ASIC), or a field programmable gate array (FPGA) and storing a FPGA image (Fig. 10 and [0050[ describes controller 204 can include an arithmetic logic unit, a central processing unit, a field programmable gate array); and 
at least one neuromorphic package controlled by the host (FIG. 10 and [0050] describes quasi-systolic arrays 200 are in communication with forward data member 206 to receive forward datum 208 and in communication with backward data member 248 to communicate backward datum 211 thereto. Forward data member 206 and backward data member 248 are in communication and under control of controller 204), 
wherein the at least one neuromorphic package includes: 
a systolic array package including a plurality of neuromorphic chips arranged in a systolic array along a first direction and a second direction (Fig. 10 and [0038] shows neuromorphic arrays 200 arranged in two direction); and 
a plurality of core dies (Fig. 9 and [0055] describes quasi-systolic processor 201, primary processor 202, and identity processor 214 also can include annealing of semiconductor wafer, the passivation of the wafer, the singulation and packaging of individual die from the wafer); and 
a controller configured to communicate with a host external to the neuromorphic package and configured to control the plurality of neuromorphic chips (Fig. 9 and [0055] describes quasi-systolic processor 201, primary processor 202, and identity processor 214. Any of these can act as a controller. Fig. 10 and [0050] describes external controller 204 which is essentially a host), 
wherein each of the plurality of neuromorphic chips is configured to sequentially transfer weights of a plurality layers of a neural network system in the first direction to store the weights ([0080] describes that in crossbar architectures, there are two approaches for updating the weights. The first, which fits well with weights computed in software, is to sequentially update each weight separately), 
wherein a first neuromorphic chip of the plurality of neuromorphic chips is configured to perform a calculation based on stored weights therein and an input data received in the second direction, and is configured to provide a result of the calculation to at least one of a second neuromorphic chip and a third neuromorphic chip, the second neuromorphic chip being adjacent to the first neuromorphic chip in the first direction and the third neuromorphic chip being adjacent to the first neuromorphic chip in the second direction (Fig. 3 and [0084] describes an arbitrary network layer is trained on batch i with an a×b weight matrix w.sup.i. The layer receives j activations x.sup.i,j of dimension b and backpropagated errors δ.sup.i,j of dimension a per batch. That means based on weight and another input, each layer performs a calculation and passes on to next layer), and 
wherein the at least one of the second neuromorphic chip and the third neuromorphic chip is configured to perform a calculation based on a result of the calculation provided from the first neuromorphic chip and weights stored therein (Fig. 3 and [0084]-[0089]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoskins et al.(US 20200279169) in view of Norman et al. (US 20200326889).

Regarding claim 2, Hoskins discloses all the elements of claim 1 as above and further each of the plurality of neuromorphic chips includes: 
a neuromorphic core including a synapse array coupled to a plurality of row lines and a plurality of column lines (Fig. 9 and [0037] describes plurality of row and column lines), the synapse array including a plurality of synapses configured to store the weights and configured to perform the calculation based on the weights and the input data (Fig. 3 and [0084] describes an arbitrary network layer is trained on batch i with an a×b weight matrix w.sup.i. The layer receives j activations x.sup.i,j of dimension b and backpropagated errors δ.sup.i,j of dimension a per batch. That means based on weight and another input, each layer performs a calculation and passes on to next layer); and 
Hoskins does not disclose a plurality of embedded field programmable gate array (FPGA)s disposed adjacently to the neuromorphic core, the embedded FPGAs configured to communicate with an adjacent neuromorphic core or an outside of the systolic array package, 
wherein the controller is configured to program the embedded FPGAs based on an FPGA image provided from the host.
However, Norman teaches a plurality of embedded field programmable gate array (FPGA)s disposed adjacently to the neuromorphic core, the embedded FPGAs configured to communicate with an adjacent neuromorphic core or an outside of the systolic array package (Fig. 4 and [0053] describes field programmable gate array (FPGA) die 312 next to memory stack 401), 
wherein the controller is configured to program the embedded FPGAs based on an FPGA image provided from the host (Fig. 16 and [0089] describes Formatter circuit 1650 built from field programmable gate arrays (FPGAs), to take advantage of the highly flexible FPGA programmability).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Norman to Hoskins such that a plurality of embedded field programmable gate array (FPGA)s disposed adjacently to the neuromorphic core, the embedded FPGAs configured to communicate with an adjacent neuromorphic core or an outside of the systolic array package, wherein the controller is configured to program the embedded FPGAs based on an FPGA image provided from the host in order to provide memory controller including a host memory interface to allow a host processor to request transactions to be carried out by the memory controller as taught by Norman ([0017]).

Regarding claim 3, Hoskins and Norman together disclose all the elements of claim 2 as above and through Norman further each of the embedded FPGAs is configured to use one of Peripheral Component Interconnect Express (PCIe) interface protocol, Cache Coherent Interconnect for accelerators (CCIX) interface protocol and Gen-Z interface protocol (Fig. 1 and [0012] describes CPU 101 accesses data in peripheral devices (e.g., storage or network connections) over one or more peripheral buses (e.g., a PCIe bus)); and 
And Hoskins disclose each of the embedded FPGAs is configured to perform one of a transmission operation and a reception operation (Fig. 10 and [0050] describes controller 204 can include an arithmetic logic unit, a central processing unit, a field programmable gate array composed of integrated silicon or discrete printed circuit board components that can manage flow of data in and out of the quasi-systolic array as well as control the clocking of the system).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Norman to modified Hoskins such that each of the embedded FPGAs is configured to use one of Peripheral Component Interconnect Express (PCIe) interface protocol, Cache Coherent Interconnect for accelerators (CCIX) interface protocol and Gen-Z interface protocol in order to provide memory controller including a host memory interface to allow a host processor to request transactions to be carried out by the memory controller as taught by Norman ([0017]).

Regarding claim 4, Hoskins and Norman together disclose all the elements of claim 2 as above and through Norman further first embedded FPGAs of the embedded FPGAs are configured to communicate with the outside of the systolic array package and second embedded FPGAs of the embedded FPGAs are configured to communicate with the adjacent neuromorphic cores using different interface protocols ([0080] describes different interface protocols).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Norman to modified Hoskins such that first embedded FPGAs of the embedded FPGAs are configured to communicate with the outside of the systolic array package and second embedded FPGAs of the embedded FPGAs are configured to communicate with the adjacent neuromorphic cores using different interface protocols in order to provide memory controller including a host memory interface to allow a host processor to request transactions to be carried out by the memory controller as taught by Norman ([0017]).

Regarding claim 5, Hoskins and Norman together disclose all the elements of claim 2 as above and through Norman further each of the embedded FPGAs includes a plurality of input/output (I/O) pins ([0082]); and the controller is configured to adjust a number of enabled I/O pins of the I/O pins based on a performance request from the host ([0017] and claim 27 describes memory controller may include a host memory interface to allow a host processor to request transactions to be carried out by the memory controller, wherein the memory controller performs journaling on requested transactions on the QV memory arrays in the memory module).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Norman to modified Hoskins such that each of the embedded FPGAs includes a plurality of input/output (I/O) pins; and the controller is configured to adjust a number of enabled I/O pins of the I/O pins based on a performance request from the host in order to provide memory controller including a host memory interface to allow a host processor to request transactions to be carried out by the memory controller as taught by Norman ([0017]).

Regarding claim 6, Hoskins and Norman together disclose all the elements of claim 2 as above and through Hoskins further a plurality of synapses are configured to perform multiplication operation on the weights and the input data and to perform accumulation operation to accumulate a result of the multiplication operation ([0041] describes accumulation multiplier 223, accumulator controller 224).

Regarding claim 7, Hoskins and Norman together disclose all the elements of claim 2 as above and through Hoskins further the plurality of synapses are configured to perform multiplication operation on the weights and the input data ([0041] describes accumulation multiplier 223, accumulator controller 224).

Regarding claim 18, Hoskins discloses all the elements of claim 17 as above and further each of the plurality of neuromorphic chips includes: 
a neuromorphic core including a synapse array coupled to a plurality of row lines and a plurality of column lines (Fig. 9 and [0037] describes plurality of row and column lines), the synapse array including a plurality of synapses configured to store the weights and configured to perform the calculation based on the weights and the input data(Fig. 3 and [0084] describes an arbitrary network layer is trained on batch i with an a×b weight matrix w.sup.i. The layer receives j activations x.sup.i,j of dimension b and backpropagated errors δ.sup.i,j of dimension a per batch. That means based on weight and another input, each layer performs a calculation and passes on to next layer); and 
Hoskins does not disclose a plurality of embedded FPGAs disposed adjacently to the neuromorphic core, the embedded FPGAs configured to communicate with an adjacent neuromorphic core or an outside of the systolic array package,
wherein the controller is configured to program the embedded FPGAs based on the FPGA image provided from the host.
However, Norman teaches a plurality of embedded FPGAs disposed adjacently to the neuromorphic core, the embedded FPGAs configured to communicate with an adjacent neuromorphic core or an outside of the systolic array package (Fig. 4 and [0053] describes field programmable gate array (FPGA) die 312 next to memory stack 401),
wherein the controller is configured to program the embedded FPGAs based on the FPGA image provided from the host (Fig. 16 and [0089] describes Formatter circuit 1650 built from field programmable gate arrays (FPGAs), to take advantage of the highly flexible FPGA programmability).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Norman to Hoskins such that a plurality of embedded FPGAs disposed adjacently to the neuromorphic core, the embedded FPGAs configured to communicate with an adjacent neuromorphic core or an outside of the systolic array package,
wherein the controller is configured to program the embedded FPGAs based on the FPGA image provided from the host in order to provide memory controller including a host memory interface to allow a host processor to request transactions to be carried out by the memory controller as taught by Norman ([0017]).

Regarding claim 19, Hoskins discloses all the elements of claim 17 as above but does not disclose an interposer connected to the host; and a substrate connected to the interposer.
However Norman teaches an interposer connected to the host; and a substrate connected to the interposer (Fig. 4 and [0028] shows the prescribed connection).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Norman to Hoskins such that an interposer connected to the host; and a substrate connected to the interposer in order to provide memory controller including a host memory interface to allow a host processor to request transactions to be carried out by the memory controller as taught by Norman ([0017]).

Regarding independent claim 20, Hoskins discloses a neuromorphic package (Figs. 1-10) comprising: 
a systolic array package including a plurality of neuromorphic chips arranged in a systolic array along a first direction and a second direction (Fig. 10 and [0038] shows neuromorphic arrays 200 arranged in two direction); and 
a controller (Fig. 9 and [0055] describes quasi-systolic processor 201, primary processor 202, and identity processor 214. Any of these can act as a controller) configured to communicate with a host (204; Fig. 10) external to the neuromorphic package and configured to control the plurality of neuromorphic chips (FIG. 10 and [0050] describes quasi-systolic arrays 200 are in communication with forward data member 206 to receive forward datum 208 and in communication with backward data member 248 to communicate backward datum 211), 
wherein each of the plurality of neuromorphic chips is configured to sequentially transfer weights of a plurality layers of a neural network system in the first direction to store the weights ([0080] describes that in crossbar architectures, there are two approaches for updating the weights. The first, which fits well with weights computed in software, is to sequentially update each weight separately), 
wherein a first neuromorphic chip of the plurality of neuromorphic chips is configured to perform a calculation based on stored weights therein and an input data received in the second direction, and is configured to provide a result of the calculation to at least one of a second neuromorphic chip and a third neuromorphic chip, the second neuromorphic chip being adjacent to the first neuromorphic chip in the first direction and the third neuromorphic chip being adjacent to the first neuromorphic chip in the second direction (Fig. 3 and [0084] describes an arbitrary network layer is trained on batch i with an a×b weight matrix w.sup.i. The layer receives j activations x.sup.i,j of dimension b and backpropagated errors δ.sup.i,j of dimension a per batch. That means based on weight and another input, each layer performs a calculation and passes on to next layer), 
wherein the at least one of the second neuromorphic chip and the third neuromorphic chip is configured to perform a calculation based on a result of the calculation provided from the first neuromorphic chip and weights stored therein (Fig. 3 and [0084]-[0089]), and 
wherein each of the plurality of neuromorphic chips includes: 
a neuromorphic core including a synapse array coupled to a plurality of row lines and a plurality of column lines (Fig. 9 and [0037] describes plurality of row and column lines), the synapse array including a plurality of synapses configured to store the weights and configured to perform the calculation based on the weights and the input data (Fig. 3 and [0084] describes an arbitrary network layer is trained on batch i with an a×b weight matrix w.sup.i. The layer receives j activations x.sup.i,j of dimension b and backpropagated errors δ.sup.i,j of dimension a per batch. That means based on weight and another input, each layer performs a calculation and passes on to next layer); and 
wherein each of the embedded FPGAs is configured to perform one of a transmission operation and a reception operation (Fig. 10 and [0050] describes controller 204 can include an arithmetic logic unit, a central processing unit, a field programmable gate array composed of integrated silicon or discrete printed circuit board components that can manage flow of data in and out of the quasi-systolic array as well as control the clocking of the system).
Hoskins does not disclose a plurality of embedded field programmable gate array (FPGA)s disposed adjacently to the neuromorphic core, the embedded FPGAs configured to communicate with an adjacent neuromorphic core or an outside, 
wherein the controller is configured to program the embedded FPGAs based on a FPGA image provided from the host, 
wherein each of the embedded FPGAs is configured to use one of Peripheral Component Interconnect Express (PCIe) interface protocol, Cache Coherent Interconnect for accelerators (CCIX) interface protocol and Gen-Z interface protocol,
However, Norman teaches a plurality of embedded field programmable gate array (FPGA)s disposed adjacently to the neuromorphic core, the embedded FPGAs configured to communicate with an adjacent neuromorphic core or an outside (Fig. 4 and [0053] describes field programmable gate array (FPGA) die 312 next to memory stack 401), 
wherein the controller is configured to program the embedded FPGAs based on a FPGA image provided from the host (Fig. 16 and [0089] describes Formatter circuit 1650 built from field programmable gate arrays (FPGAs), to take advantage of the highly flexible FPGA programmability), 
wherein each of the embedded FPGAs is configured to use one of Peripheral Component Interconnect Express (PCIe) interface protocol, Cache Coherent Interconnect for accelerators (CCIX) interface protocol and Gen-Z interface protocol (Fig. 1 and [0012] describes CPU 101 accesses data in peripheral devices (e.g., storage or network connections) over one or more peripheral buses (e.g., a PCIe bus)), 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Norman to Hoskins such that a plurality of embedded field programmable gate array (FPGA)s disposed adjacently to the neuromorphic core, the embedded FPGAs configured to communicate with an adjacent neuromorphic core or an outside, wherein the controller is configured to program the embedded FPGAs based on a FPGA image provided from the host, wherein each of the embedded FPGAs is configured to use one of Peripheral Component Interconnect Express (PCIe) interface protocol, Cache Coherent Interconnect for accelerators (CCIX) interface protocol and Gen-Z interface protocol in order to provide memory controller including a host memory interface to allow a host processor to request transactions to be carried out by the memory controller as taught by Norman ([0017]).

Claim 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoskins et al.(US 20200279169) in view of Norman et al. (US 20200326889) and Lee (US 20180285721).

Regarding claim 9, Hoskins and Norman together disclose all the elements of claim 2 as above and through Hoskins further the synapse array further includes: first neurons connected to the synapses through the row lines; and second neurons connected to the synapses through the column lines (Fig. 9 and [0037]), 
wherein each of the synapses includes: a memristor whose resistance value is configured to be changed ([0077] and [0079]); and 
Further Lee teaches a transistor connected to the memristor, the transistor configured to receive at least two input signals, wherein the resistance value of the memristor is changed based on a time difference between the at least two input signals received by the transistor, and wherein each of the second neurons is configured to generate a spike fired with reference to a resting voltage (Claim 1 w.r.t Fig. 2A, 2B and [0046]-[0047] and [0056] recites a synapse at an intersection region between the row line and the column line, wherein the synapse comprises a switching device and a memristor electrically connected with each other in series. When the synapse 30 includes a switching transistor and a memristor as illustrated in FIG. 2A or 2B, the output terminal of the comparator 25 may be electrically connected with a gate electrode of the switching transistor of the synapse 30 through the second feed-back line 42 and/or the selecting line SL. Accordingly, the second feed-back signals Sb2 divaricated from the output signals Sout of the comparator 25 may be provided to the gate electrode of the switching transistor and may set or reset the memristor of the synapse 30. For example, the second feed-back signals Sb2 may be used as electrical signals for initiating a spike-timing-dependent-plasticity (STDP) operation, which changes the synapse weight of the synapse).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lee to modified Hoskins such that a transistor connected to the memristor, the transistor configured to receive at least two input signals, wherein the resistance value of the memristor is changed based on a time difference between the at least two input signals received by the transistor, and wherein each of the second neurons is configured to generate a spike fired with reference to a resting voltage in order to provide neuromorphic devices including post-synaptic neurons having variable resistors as taught by Lee ([0005]).

Regarding claim 10, Hoskins, Norman and Lee together disclose all the elements of claim 9 as above and through Lee further the resistance value of the memristor is changed based on a voltage change caused by the time difference between the at least two input signals ([0046]-[0047]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lee to modified Hoskins such that the resistance value of the memristor is changed based on a voltage change caused by the time difference between the at least two input signals in order to provide neuromorphic devices including post-synaptic neurons having variable resistors as taught by Lee ([0005]).
Regarding claim 11, Hoskins, Norman and Lee together disclose all the elements of claim 9 as above and through Lee further the resistance value of the memristor is changed based on a time difference between a first input signal applied to a gate terminal of the transistor and a second input signal based on a membrane voltage applied to a source terminal of the transistor, and wherein a direction of a current flowing on the memristor is determined by a voltage difference caused by the time difference between the first input signal and the second input signal (Figs. 2A, 2B, [0046]-[0048] describes that row signal may be converted into a current value depending on the resistance state of the memristor 35. In other words, the resistance state of the memristor 35 may be changed by the row signal, or a current value depending on the resistance state of the memristor 35 may be output to the column line C by the row signal).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lee to modified Hoskins such that the resistance value of the memristor is changed based on a time difference between a first input signal applied to a gate terminal of the transistor and a second input signal based on a membrane voltage applied to a source terminal of the transistor, and wherein a direction of a current flowing on the memristor is determined by a voltage difference caused by the time difference between the first input signal and the second input signal in order to provide neuromorphic devices including post-synaptic neurons having variable resistors as taught by Lee ([0005]).

Regarding claim 12, Hoskins and Norman together disclose all the elements of claim 2 as above and through Lee further the synapse array further includes: 
first neurons connected to the synapses through the row lines; and second neurons connected to the synapses through the column lines (Claim 1),
wherein each of the synapses includes a switching device and a memristor connected to each other in series (Figs. 2A, 2B), and 
wherein each of the second neurons includes a summation circuit, a variable resistor and a comparator connected to each other in series (Figs. 3A, 3B).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lee to modified Hoskins such that the synapse array further includes: first neurons connected to the synapses through the row lines; and second neurons connected to the synapses through the column lines, wherein each of the synapses includes a switching device and a memristor connected to each other in series, and wherein each of the second neurons includes a summation circuit, a variable resistor and a comparator connected to each other in series in order to provide neuromorphic devices including post-synaptic neurons having variable resistors as taught by Lee ([0005]).

Regarding claim 13, Hoskins, Norman and Lee together disclose all the elements of claim 12 as above and through Lee further each of the second neurons further includes: a first feed-back line that electrically connects an output terminal of the comparator to the variable resistor; and a second feed-back line that electrically connects the output terminal of the comparator to the switching device, and wherein each of the second neurons is configured to provide the variable resistor with a first portion of an output signal of the comparator through the first feed-back line and is configured to provide the switching device with a second portion of the output signal of the comparator through the second feed-back line (Figs. 3A, 3B and corresponding section of the specification).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lee to modified Hoskins such that each of the second neurons further includes: a first feed-back line that electrically connects an output terminal of the comparator to the variable resistor; and a second feed-back line that electrically connects the output terminal of the comparator to the switching device, and wherein each of the second neurons is configured to provide the variable resistor with a first portion of an output signal of the comparator through the first feed-back line and is configured to provide the switching device with a second portion of the output signal of the comparator through the second feed-back line in order to provide neuromorphic devices including post-synaptic neurons having variable resistors as taught by Lee ([0005]).

Examiner did not apply any prior art rejection for claims 8 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thorson et al. (US 20170103315) --- Whole Specification
Tran, H V (CN 111386572 A) --- Figs. 10, 11 and corresponding sections of Specification is relevant to claim 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        7/2/2022